EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 7: "configured to provided" is changed to --configured to provide--.
Claim 52, line 3: "prevents disposable" is changed to --prevents the disposable--.
Election/Restrictions
The previous restriction requirement is withdrawn in light of the allowable subject matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Element (WO 2017/035502).  Element discloses a similar wearable device with a disposable electrode patch and reusable defibrillator component (abstract; Paragraph 171, 188; Figures 1, 3A).  In one embodiment, Element shows the reusable component comprises a plurality of individually sealed housings as recited (Figures 3A-C, 8; Figures 9B-C show an individual housing).  However, the flexible circuit which electrically connects the housings in this embodiment is arranged in the disposable patch (Figure 3B: 144; Figure 4; Paragraphs 87, 122-123, 127).  Element does also show an embodiment where the flexible circuit is part of the reusable component (Figures 21-23: 408; Paragraph 173).  However, in this embodiment, the reusable component comprises a single sealed housing with bendable joints.  Thus, there is no disclosure or suggestion of a reusable component that comprises a plurality of sealed housings and a flexible circuit as recited in combination with other elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792